DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louvar (US 2012/0324933 A1) and in view of Treverton (US 2004/0089439 A1).
In regards to Claim 1, Louvar teaches a phase-change cooling apparatus (see fig. 4 and abstract), comprising: an evaporator (2) configured to hold refrigerant liquid (refrigerant fluid supplied by pump 1) to receive heat from a heat generating source (2 in thermal contact with heat sink of electronic device, see paragraph 18); a condenser (4) configured to release heat of refrigerant vapor produced by evaporation of the refrigerant liquid in the evaporator (see fig. 4 and paragraph 19), thereby producing refrigerant liquid (see fig. 4 and paragraph 20); a refrigerant liquid driving pump (1) configured to circulate the refrigerant liquid (see fig. 4 and paragraph 18); a first piping section (see below annotated fig. 4) configured to connect the evaporator and the condenser (between 2 and 4, see below annotated fig. 4); a second piping section (see below annotated fig. 4) configured to connect the condenser to the refrigerant liquid driving pump (between 4 and pump 1, see below annotated fig. 4); a third piping section (see below annotated fig. 4) configured to connect the refrigerant liquid driving pump to the evaporator (between 1 and 2, see below annotated fig. 4); a refrigerant pooling tank (5) configured to pool the refrigerant liquid (see paragraphs 18-19), the refrigerant pooling tank being located in a flow path constituted by the second piping section (see below annotated fig. 4); and a fourth piping section (8), with one end of the fourth piping section connected to the first piping section at a first connecting point (at one end of valve 3, see below annotated fig. 4), and another end of the fourth piping section connected to the refrigerant pooling tank (see below annotated fig. 4) at a second connecting point (see below annotated fig. 4), wherein

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

the pump is configured to circulate constantly the refrigerant liquid (pump 1 constantly circulates refrigerant liquid from tank 5 through the evaporator via bypass circuit 8, when the valve 3 is open and the pump is operating, see fig. 4; below annotated figure 4 and paragraphs 19-20), through the evaporator, the first piping section, the fourth piping section and the tank (arrows P showing a fluid circulation flow path through the evaporator 2, first piping section, fourth piping section 8, and the tank 5, see below annotated figure 4 and paragraphs 19-20).

    PNG
    media_image2.png
    870
    682
    media_image2.png
    Greyscale

Louvar further teaches that a first horizontal piping distance (x) that is a horizontal distance of a connecting location where the first piping section is connected, to the evaporator to the second connecting point (see below annotated fig. 4), is shorter than a second horizontal piping distance (x + y) that is a horizontal distance of a connecting location where the first piping section is connected, to the condenser to the second connecting point along the horizontal length of pipe (x < (x + y), see below annotated fig. 4).

    PNG
    media_image3.png
    729
    576
    media_image3.png
    Greyscale

However, Louvar does not explicitly teach that the horizontal distance between the evaporator and the connecting point not along the pipe length is shorter than the horizontal distance between the condenser and the connecting point not along the pipe length.
Treverton teaches that a first horizontal piping distance (x) that is a horizontal distance of a connecting location where the first piping section is connected, to the evaporator (32) to the second connecting point (see below annotated fig. 1, Treverton), is shorter than a second horizontal piping distance (y) that is a horizontal distance of a connecting location where the first piping section is connected, to the condenser (14) to the second connecting point along the horizontal length of pipe (x < y), see below annotated fig. 1, Treverton).

    PNG
    media_image4.png
    459
    586
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first piping section arrangement in the phase changing cooling apparatus of Louvar by making the first horizontal distance between the evaporator and the second connecting point shorter than the second horizontal distance between the condenser and the second connecting point based on the teachings of Treverton in order to effectively and efficiently supply low pressure refrigerant fluid to the pump via the accumulator/receiver tank.
In regards to Claim 3, Louvar as modified teaches a first vertical piping distance (z) that is a vertical distance between the first connecting point and the second connecting point (see below annotated fig. 4) is shorter than a second vertical piping distance (p) that is a vertical distance of a connecting location where the first piping section is connected to the condenser, to the first connecting point (z < p, see below annotated fig. 4).

    PNG
    media_image3.png
    729
    576
    media_image3.png
    Greyscale

In regards to Claim 4, Louvar as modified teaches that the refrigerant pooling tank (5) is located lower than the first connecting point (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claim 5, Louvar as modified teaches that the refrigerant pooling tank (5) is located higher than the refrigerant liquid driving pump (5 higher than pump 1, see fig. 4).
In regards to Claim 6, Louvar as modified teaches that the refrigerant pooling tank (5) is located away from the pump by a distance (distance between 5 and 1, see fig. 4) that allows a suction pressure (operation of the pump 1 requires a suction and discharge pressure differential to circulate refrigerant through the system, see paragraphs 18-19) for normal pump operation (since pump 1 is able to circulate the refrigerant fluid through the circuit by applying suction and removing refrigerant from tank 5 and supplying through the evaporator 2 and condenser 4, the distance between tank 5 and pump 1 is considered sufficient to enable a suction pressure in normal operation of the pump, see paragraphs 18-19 and claim 1).
In regards to Claim 7, Louvar as modified teaches that the condenser (4) is located higher than the evaporator (2), and the first connecting point is located higher than the evaporator and lower than the condenser (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claim 8, Louvar as modified teaches an evaporation section including a plurality of evaporators (evaporator 2 includes plurality of cold plates, see fig. 4 and paragraph 18), wherein the first piping section includes a plurality of evaporator-side pipes (see below annotated fig. 4) connected respectively to the plurality of evaporators (see below annotated fig. 4), a condenser-side pipe connected to the condenser (see below annotated fig. 4), and a common pipe (see below annotated fig. 4) connected to each of the plurality of evaporator-side pipes and to the condenser-side pipe (see below annotated fig. 4), and the fourth piping section (8) is connected to the first piping section at the first connecting point of the common pipe (see below annotated fig. 4).

    PNG
    media_image5.png
    737
    591
    media_image5.png
    Greyscale

In regards to Claim 11, Louvar as modified teaches a first vertical piping distance (z) that is a vertical distance between the first connecting point and the second connecting point (see below annotated fig. 4) is shorter than a second vertical piping distance (p) that is a vertical distance of a connecting location where the first piping section is connected to the condenser, to the first connecting point (z < p, see below annotated fig. 4).

    PNG
    media_image3.png
    729
    576
    media_image3.png
    Greyscale

In regards to Claims 12 and 13, Louvar as modified teaches that the refrigerant pooling tank (5) is located lower than the first connecting point (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claims 14-16, Louvar as modified teaches that the refrigerant pooling tank (5) is located higher than the refrigerant liquid driving section pump (5 higher than pump 1, see fig. 4).
In regards to Claims 17-20, Louvar as modified teaches that the condenser (4) is located higher than the evaporator (2), and the first connecting point is located higher than the evaporator and lower than the condenser (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Treverton does not disclose a tank configured to pool the refrigerant liquid, another end of the fourth piping section connected to the tank" the examiner maintains the rejection of claims over Louvar in view of Treverton because Louvar discloses a tank (5), which is configured to pool the refrigerant liquid (see fig. 4) and since Louvar teaches the above mentioned limitation, Treverton is not used to teach the claimed tank. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner also points out that the fourth piping section (pipe 8, Louvar) with both of its ends, where one of the ends is connected to the tank is disclosed in the primary reference to Louvar, hence the secondary reference to Treverton is not used to teach the already taught limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763